Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim (s) 1-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (US 2017/0115649 A1 hereinafter Richardson) in view of Recker et al. (US 2018/0263098 A1 hereinafter Recker).
Regarding claim 1 Richardson  discloses, in Fig.1, an electrical user (100) comprising: a recessed box (102); - a frame  (130) applied to the box (102); 5- a cover (104 and 110) for covering said frame (130); characterized in that the cover (104 and 110) is removable from the frame ( 130) and comprises: i) an electric battery ( para 0220); ii) an electrical device ( 110 is a  sensor; para 0072).
Richardson is silent with respect to the electric battery being rechargeable.
Recker discloses a rechargeable electric battery (para 0478).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Recker to modify the power supply of Richardson to reduce the use of disposable batteries and save on costs.
Regarding claim 2, Richardson discloses cover (104 and 110) is applied to the frame (130) the cover (3) is powered by an electrical grid ( AC power may supply the device; para 0180); in a configuration in which the cover is completely removed from the frame (130) the electric battery powers the electrical device (a battery may power the device as shown in para 0220). 
 	Regarding claim 3, the Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “characterized in that it comprises an electrical transformer placed upstream of the electrical device” does not distinguish the present invention over the prior art of Richardson who teaches the structure as claimed.
Regarding claim 4, Richardson discloses the cover having a wireless data transmission and/or reception means intended to interact with other electronic apparatuses (para 0013).  
Regarding claim 5, Richardson discloses said frame (130) occludes the recessed box (102); the cover (104 and 110 can be removed from the frame to show the frame 130) being movable at least between an open configuration in which it allows access to the frame (130) behind it and a closed configuration in which it hides the frame  behind it ( 104 and 110 can completely cover the frame 130) more than in the open configuration.  
Regarding claim 6, Richardson discloses the electrical device (110) placed in the cover (104), at least in a configuration in which it is constrained to the frame (130), is electrically powered through at least one electrical 2contact (140;Fig.2C) afforded in the frame (130;Fig.2C).  
Regarding claim 8, Richardson discloses in that said cover (110) comprises a front surface (front surface of 110 seen in Fig.9C and 9F) on which a user interface (see front of 110 in Fig.9C and 9F) of said electrical device (110) is afforded.  
Regarding claim 9, Richardson discloses said electrical device (110) comprises a surveillance system (110 is a motion detection system).
Regarding claim 10, a modified Richardson discloses at least one additional electrical box and an additional frame applied to the additional electrical box; the cover (110) from the electrical user being applicable to the additional frame and electrically powered by the additional electrical box in a configuration in which it is applied to the additional frame (110 is removable from the one electrical box and frame and can be put in another frame and electrical box).
With respect to a second set of electrical box and frame and a third set of electrical box and frame , It would have been obvious to one having ordinary skill in the art at the timethe invention was made to provide any number of sets of electrical boxes and frames, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

 

Allowable Subject Matter
 

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance:
Regarding claim 7, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" in that the frame comprises a guide means for guiding the cover , said guide means allowing the lateral sliding of the cover  " in combination with the remaining limitations of the claim 1. 
Pertinent Art
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Smith (US2015/0077021 A1) Bhate (US 2019/0109443 A1) and Beghelli (US 2019/0074676 A1).
Smith discloses a light switch cover that is automated.
Bhate discloses a thermostat mounted on a frame and electrical junction box.
Beghelli discloses a modular electrical device within an electrical box for controlling things in a building.




	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/PETE T LEE/Primary Examiner, Art Unit 2848